 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 534 
In the House of Representatives, U. S.,

July 22, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Children and Families Day. 
 
 
Whereas research shows that a supportive and encouraging family is critical to raising strong and resilient children;  
Whereas strong healthy families improve the quality of life and the development of children;  
Whereas spending time engaging in family activities supports the development of healthy and well-adjusted children;  
Whereas families are of many compositions and sizes, it is the strength and support of the family that is essential to child rearing;  
Whereas families play critical roles in the care of children, and in their children’s health care, this is particularly true for children with special needs;  
Whereas mental health plays a central role in child development, families should be encouraged to cultivate environments that are safe and secure, supportive, and that contribute to high-confidence and high self-esteem;  
Whereas it is essential to celebrate and reflect upon the important role that all families play in the lives of children and their positive effect for the Nation's future;  
Whereas the fourth Saturday of June is National Children and Families Day, a day set aside to recognize the importance of children and families; and  
Whereas the country's greatest natural resource is its children: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of National Children and Families Day.  
 
Lorraine C. Miller,Clerk.
